Citation Nr: 0112005	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-14 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
status post removal of cartilage in the left knee.

2.  Entitlement to a compensable evaluation for a scar on the 
left thigh. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1999, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to an increased rating for a service-connected 
left knee disability and a scar on the left thigh.  The 
veteran subsequently perfected an appeal of that decision.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

The Board notes that the veteran received a VA general 
medical examination in July 1999, in which the examiner noted 
that the veteran had loss of motion in his left knee, and 
indicated that the veteran is unemployable for his usual 
trade due to his pain and degenerative joint disease.  
However, in the examination report of a VA joints examination 
in July 1999, although the examiner indicated that the 
veteran had loss of motion in the left knee and noted his 
complaints of pain, he nonetheless stated that there was no 
additional loss of function due to pain in the left knee or 
left femur.  Further, neither examiner adequately explained 
the basis for the conclusions presented in the examination 
reports or discussed weakness, fatigability, incoordination, 
and pain on use.  Accordingly, given the contradictory 
findings and incomplete nature of the examinations, the Board 
finds another examination of the veteran's left knee is 
required.  

With regard to the veteran's claim of entitlement to an 
increased rating for his left thigh scar, the examiner merely 
noted the presence of scar without discussing whether it was 
well-healed, painful, tender, ulcerated, or disfiguring, all 
criteria required for evaluating this disability.  
Accordingly, the examination is not adequate for this 
disability either.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should schedule the veteran for 
a VA examination of his left knee and leg.  
The RO should also inform the veteran of 
the consequences of failing to report for 
the scheduled examination.  It is very 
important that the examiner be afforded an 
opportunity to review the veteran's claims 
file prior to the examination.  The 
veteran's left knee and leg should be 
examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion of the left knee.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time, such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Any 
necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the results 
or findings. 

3.  The RO should also schedule the 
veteran for an examination of his scar on 
the left thigh.  The RO should also inform 
the veteran of the consequences of failing 
to report for the scheduled examination.  
It is very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The examiner should be 
requested to express an opinion as to 
whether the veteran's left thigh scar is 
tender and painful on objective 
demonstration, whether it is poorly 
nourished with repeated ulceration, and 
whether it is causing limitation of 
function of the left leg.

4.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, this 
summary should include reference to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).  
An appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.

 

		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


